875 F.2d 862
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.The COLLINWOOD SHALE BRICK & SUPPLY COMPANY, J.L. FotiConstruction Company, Inc., Circirello Construction Company,Aerotech Mechanical Contractors, Inc., E.B. Katz Company,Stewart Excavating, Inc., Oster Electric, Inc., AltaConstruction Company, Inc., Plaintiffs-Appellees,v.GREATER CLEVELAND REGIONAL TRANSIT AUTHORITY, Defendant-Appellant,Bildoc, Inc., et al., Defendants.
No. 89-3244.
United States Court of Appeals, Sixth Circuit.
April 18, 1989.

1
Before RYAN and ALAN E. NORRIS, Circuit Judges, and JEROME TURNER, District Judge*.

ORDER

2
The defendant-appellant seeks review of the partial summary judgment for plaintiffs in this removal action involving federal taxes.  In its order, the district court directed the defendant to deposit $71,000.00 with the district clerk and stated that the case will proceed as to the remaining parties and remaining issues.


3
This Court lacks jurisdiction in the instant appeal.  In the absence of certification for an interlocutory appeal under Fed.R.Civ.P. 54(b), or 28 U.S.C. Sec. 1292(b), an order disposing of fewer than all parties or claims in an action is not a final appealable order for purposes of 28 U.S.C. Sec. 1291.   See William B. Tanner Co. v. United States, 575 F.2d 101 (6th Cir.1978);  Donovan v. Hayden Stone, Inc., 434 F.2d 619 (6th Cir.1970).  Here, the order being appealed is not final for purposes of 28 U.S.C. Sec. 1291 or certified for an interlocutory appeal.


4
It is ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  This order is without prejudice to the parties filing a new notice of appeal after the district court has entered final judgment.



*
 The Honorable Jerome Turner, U.S. District Judge for the Western District of Tennessee, sitting by designation